DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	Regarding the elections/restrictions, Applicant previously elected Group I (drawn to claims 1-11) in the reply flied on 04/09/2021. Applicant previously elected Species 1 (drawn to Figs. 4, 6, and 8) in the Interview on 05/03/2021. 
	Regarding the objection to the specification, Applicant’s Replacement Sheet for Fig. 14 is acknowledged. Accordingly, the previously applied objection to the specification is withdrawn. 
	Regarding the rejections under 35 U.S.C. 112(b), Applicant’s remarks and the amendments to claims 1, 4-6, and 9-10 are acknowledged. Each of the previously applied rejections will be address individually below: 
	Regarding the rejection of claim 1 under 35 U.S.C. 112(b), the amendments to claim 1 are acknowledged. Accordingly, the previously applied rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn. As described in the 35 U.S.C. 112(b) rejection section of the present Office Action, in light of the amendments to the independent claim, claim 1 as amended is rejected for different reasons. 
	Regarding the rejection of claims 4-6 under 35 U.S.C. 112(b), Applicant’s remarks and the amendments to these claims are acknowledged and are persuasive. Accordingly, specifically regarding the term ‘meta-frame rate,’ the previously applied rejection of claims 4-6 under 35 U.S.C. 112(b) is withdrawn. 
previously applied rejection of claims 9-10 under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
	Claims 1-20 were previously pending, with claims 12-20 having previously been withdrawn as being drawn to a nonelected Group of Invention. 
	As of the amendments filed 08/18/2021, claims 1, 4-6, and 9-10 are amended. Additionally, withdrawn claims 15-17 are also amended. No claims are canceled or newly added. 
	Accordingly, claims 1-11 are currently under examination. 

Claim Objections
Examiner respectfully suggests amending independent claim 1 to include the word “and” at the end of line 16 in order to more easily make a distinction between the final two limitations. 

Claim Interpretation
	Claims 4-6 were previously rejected under 35 U.S.C. 112(b) as being indefinite due to the term “meta-frame repeat period” recited in the claims. In the remarks filed 08/18/2021, Applicant provided arguments that the term is sufficiently described in the specification/drawings of the disclosure. As indicated in the Response to Amendment section, these arguments are persuasive, and this rejection is withdrawn. 
	The specification of the application includes the following recitations: “meta-frame repeat period” in [0009], [0010], [0031], etc.; “meta-frame rate 110 (e.g. T)” in [0057]; “meta-frame repeat 
	Based on the arguments provided by Applicant filed 08/18/2021, Examiner is interpreting all of these various terms to be synonymous and equivalent. This is supported by Applicant’s argument on Pg. 9 of the remarks (“the meta-frame rate is synonymous with the frame rate”), as well as the amendments to claims 4-6 to include the term “meta-frame rate” instead of “meta-frame repeat period.” In other words, the terms meta-frame rate, meta-frame repeat period, frame rate, and/or meta-frame spacing are all being interpreted to be identical. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 2-11 depend either directly or indirectly from independent claim 1, and these claims are similarly rejected under 35 U.S.C. 112(a) due to their dependency. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 as presently amended recites: “receiving, via a needle transducer of the needle assembly having a first power source and a first processor, data signals from an autonomous ultrasound imaging system having a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly, the data signals…” in lines 3-7. The features a ‘first power source’ and a ‘second power source’ as recited in this amended claim limitation were not described in the specification in such a way as to reasonably convey that the inventor or joint inventor had possession of the claimed invention. 
Regarding the ‘first power source’ and ‘second power source,’ there only appears to be support for one single power source in the specification. Each recitation of a ‘power source’ in the specification is described with respect to the needle transducer/needle assembly (e.g., “needle transducer 35 may be coupled to a power source 44, e.g. through the needle hub 42, that provides electrical power to the needle transducer 35” [0038]), and is only indicated by the single reference numeral 44 as shown in Fig. 3. There does not appear to be a second, separate power source described in the specification nor the drawings. Additionally, while there is a power source described as being connected/coupled to the needle transducer/assembly, there does not appear to be a comparable power source described as being associated with the ultrasound imaging system. Thus, claim 1 is rejected under 35 U.S.C. 112(a) because the “autonomous ultrasound imaging system having a second power source” is not supported. 
Claim 1 as presently amended recites: “an autonomous ultrasound imaging system having a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly” in lines 4-6; “the first processor of the needle assembly that is separate and independent of the second processor” in lines 10-11; and “the first processor of the needle assembly that is separate and independent of the second processor” in lines 14-operate separately and independently from the first power source and the first processor’ and ‘the first processor of the needle assembly that is separate and independent of the second processor’ as recited in this amended claim limitation were not described in the specification in such a way as to reasonably convey that the inventor or joint inventor had possession of the claimed invention. 
Regarding the phrases ‘operate separately and independently’ and ‘separate and independent,’ there does not appear to be any support in the specification for these parts of the amended claim. Upon reviewing the original claims, drawings, and specification, there does not appear to be any mention of the terms ‘separately/separately’ or ‘independently/independent’ in the originally filed disclosure. While it was originally disclosed that the ultrasound imaging system is autonomous, it is not inherent that an autonomous ultrasound imaging system would have a second power source and a second processor that operate separately and independently from a first power source and a first processor. In order to claim that the second power source and second processor of the autonomous ultrasound imaging system operates separately and independently from the first power source and the first processor of the needle assembly, it would need to be disclosed in the originally filed disclosure that the term ‘autonomous’ implies these characteristics. Since the originally filed disclosure was silent with respect to defining the term ‘autonomous’ to require that the power source and processor operate separately and independently, claim 1 is rejected under 35 U.S.C. 112(a) because “an autonomous ultrasound imaging system having a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly” is not supported. 
	In absence of support for the newly recited limitations, claim 1 is deemed to constitute new matter. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-11 depend either directly or indirectly from independent claim 1, and these claims are similarly rejected under 35 U.S.C. 112(b) due to their dependency.
Claim 1 as amended recites the new limitation “receiving, via a needle transducer of the needle assembly having a first power source and a first processor, data signals from an autonomous ultrasound imaging system having a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly, the data signals…” in lines 3-7. The originally filed disclosure does not support certain features and/or details of the amended claim limitation. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate: (a) which part of the originally filed disclosure is meant to represent the ‘second power source,’ and (b) in what way the second power source and second processor ‘operate separately and independently’ from the first power source and first processor. 
	With further respect to the new limitation of amended claim 1 recited above, claim 1 as amended is rejected under 35 U.S.C. 112(b) as being indefinite because it is not clear how the needle assembly and the autonomous ultrasound imaging system can work in conjunction to perform the steps of amended claim 1, while also having the processor of the autonomous ultrasound imaging system 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson et al. (US 4249539 A, hereinafter "Vilkomerson") in view of Pelissier et al. (US 2010/0298705 A1, hereinafter "Pelissier"), further in view of Courtney et al. (US 2016/0045184 A1, hereinafter "Courtney").

Regarding claim 1, Vilkomerson discloses: 
A method ("means and methods for facilitating such placement" Vilkomerson: Col. 1, lines 36-37), the method comprising:
receiving ("Incident pulses from the imaging transducer to the omni-directional transducer are sensed at the latter" Vilkomerson: Abstract), via a needle transducer ("channel formed by the needle 101 is useful in accordance with the principles of the present invention to carry a small, essentially point source omnidirectional transducer 103" Vilkomerson: Col. 2, lines 52-55) of the needle assembly 
the data signals ("signal pulse is sensed by transducer 103" Vilkomerson: Col. 5, line 33) comprising information relating to a plurality of ultrasound waves ("pulse wave fronts which first were issued from transducer 202" Vilkomerson: Col. 4, lines 37-38) generated by an ultrasound probe of the autonomous ultrasound imaging system ("B-mode imaging system 201 has a transducer 202" Vilkomerson: Col. 3, lines 11-12, Fig. 2);
generating, via the needle assembly, a location signal ("transducer 103 will, in accordance with the principles of the present invention, be utilized precisely to locate the position of the tip of the needle 101" Vilkomerson: Col. 2, lines 61-63) for at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system ("omnidirectional transducer at the needle point, upon sensing an incident pulse, is energized to transmit a signal of its own, which is sensed by the imaging system transducer " Vilkomerson: Col. 2, lines 20-23). 

Vilkomerson remains silent on: 
	A method for identifying a needle of a needle assembly on a display screen,
	receiving, via a needle transducer of the needle assembly having a first power source and a first processor, data signals from an autonomous ultrasound imaging system having a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly; 
	generating, via the first processor of the needle assembly that is separate and independent of the second processor, a location signal; 

displaying the modified location signal on the display screen on the at least one portion of the needle during use of the needle assembly so as to locate the at least one portion of the needle.

However, in a similar invention in the same field of endeavor, Pelissier teaches an ultrasound system that has an ultrasound transducer equipped with a position marker and a needle equipped with a position marker, which allow the position and orientation of the transducer and needle to be determined (Abstract): 
A method ("method for generating a display useful in directing a fine elongate instrument" Pelissier: [0032]) for identifying a needle of a needle assembly on a display screen ("generate on the display a marker indicating the location of the tip of the instrument" Pelissier: [0044]),
modifying, via the needle assembly, at least one characteristic ("marker 32, line 24 and/or line 30 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment" Pelissier: [0155]) of the location signal so as to improve visibility ("allows the location of needle 21 to be illustrated clearly on image 23 (even if the ultrasound echos do not provide a clear image of needle 21)" Pelissier: [0136]) of the location signal on the display screen ("Having knowledge of the location of needle 21 relative to the plane at which an ultrasound image 23 is obtained can permit the calculation and display of images and other feedback that helps a user to visualize the relative locations of needle 21 and a targeted abnormality or other location within a patient P" Pelissier: [0153]); 
displaying the modified location signal on the display screen ("marker 32 is modified or removed so that the user can see in image 23 the tip of needle 21 (or a line representative of the tip of needle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the ultrasound imaging systems and methods for guiding fine elongate instruments as taught by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to "permit the calculation and display of images and other feedback that helps a user to visualize the relative locations of needle 21 and a targeted abnormality or other location within a patient" (Pelissier: [0153]). 

	In light of the amendments to claim 1, the combination of Vilkomerson and Pelissier is not being relied upon for teaching: 
	receiving, via a needle transducer of the needle assembly having a first power source and a first processor, data signals from an autonomous ultrasound imaging system having a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly; 
	generating, via the first processor of the needle assembly that is separate and independent of the second processor, a location signal; 
modifying, via the first processor of the needle assembly that is separate and independent of the second processor, at least one characteristic of the location signal so as to improve visibility of the location signal on the display screen. 


A method for identifying a needle of a needle assembly ("methods are provided for localizing and visualizing devices with the use of an intracorporeal ultrasound imaging probe during a medical procedure" Courtney: Abstract) on a display screen (“display system 49” Courtney: [0138]), the method comprising:
receiving, via a needle transducer of the needle assembly ("secondary intracorporeal device comprises one or more ultrasonic beacon transducers" Courtney: [0010]; "secondary devices includes the following: Brockenbrough needles" Courtney: [0196]) having a first power source and a first processor ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210" Courtney: [0180], Fig. 6C), data signals ("receiving, when a given imaging A-scan vector is directed towards a given ultrasonic beacon transducer on the secondary intracorporeal device, a communication signal associated with the given ultrasound beacon transducer" Courtney: [0012]) from an autonomous ultrasound imaging system (“ultrasonic imaging device” Courtney: [0011]) having a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly (“secondary control and processing system 210 that need not be connected to primary control and processing system 200" Courtney: [0180], Fig. 6C),
the data signals comprising information relating to a plurality of ultrasound waves ("ultrasonic imaging device emits ultrasonic imaging energy and receives received ultrasonic imaging energy at a plurality of imaging A-scan vectors spanning the three-dimensional imaging volume" Courtney: [0011]) generated by an ultrasound probe of the autonomous ultrasound imaging system ("primary intracorporeal ultrasonic imaging probe comprises an ultrasonic imaging device, and wherein the 
generating, via the first processor of the needle assembly that is separate and independent of the second processor ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210 that need not be connected to primary control and processing system 200" Courtney: [0180], Fig. 6C), a location signal ("communication signal to locate the secondary intracorporeal device" Courtney: [0014]) for at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system ("At 140, the A-scan vector associated with the receipt of the communication signal, and the timing of the communication signal, is employed to locate ultrasound beacon transducer 120, and thereby locate secondary device 110" Courtney: [0126], Fig. 2); and
modifying, via the first processor of the needle assembly that is separate and independent of the second processor ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210 that need not be connected to primary control and processing system 200" Courtney: [0180], Fig. 6C), at least one characteristic of the location signal ("A group of more than one beacon transducer may be linked to the secondary control and processing system with the use of switches, impedance matching and electrical resonance tuning networks, and ASICs all for the multiplexing and amplifying signals. Although these components may be located within the secondary devices themselves, it will be understood that they may be included in the secondary processing and control system" Courtney: [0282]) so as to improve visibility of the location signal on the display screen (“distinctive and visually appropriate signal (for example: a greyscale intensity profile or a coloured intensity profile) into the 2D and 3D imaging data presented to the user to help the user localize the secondary instrument” Courtney: [0206]); 

To further clarify, Courtney’s invention includes a needle transducer (“ultrasonic beacon transducers”) of the needle assembly (“secondary intracorporeal device 110”) having a first power source and a first processor ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210”). Additionally, Courtney’s invention also includes an autonomous ultrasound imaging system ("primary intracorporeal ultrasonic imaging probe comprises an ultrasonic imaging device”) having a second power source and a second processor that operate separately and independently (“secondary control and processing system 210 that need not be connected to primary control and processing system 200”) from the first power source and the first processor of the needle assembly. This is further demonstrated by Courtney’s Fig. 6C, included below. 

    PNG
    media_image1.png
    249
    545
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the systems and methods for localizing and visualizing devices with use of an intracorporeal ultrasound imaging probe as taught by Courtney. One of ordinary skill in the art would have been motivated to make this modification because “it is important to be able to accurately track the position of all or a portion of one or more devices within an anatomic region being imaged” (Courtney: [0120]). Specifically regarding the amended limitations of claim 1, one of ordinary skill in the art would have been motivated to make this modification because of the ability for the needle assembly to be controlled by a separate processor than the ultrasound imaging system (“secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210 that need not be connected to primary control and processing system 200” Courtney: [0180]). 

Regarding claim 7, the combination of Vilkomerson, Pelissier, and Courtney discloses: 
The method of claim 1, as described above. 
	Vilkomerson further discloses: 
pulsing the location signal at a known pulse rate ("commence generating output pulses at a known, predetermined rate" Vilkomerson: Col. 5, lines 10-12); and
using the known pulse rate ("pulse transmit unit 302, shown in FIG. 4 as a B-scan pulser, couples a pulse enable signal to transducer 202, and simultaneously couples that signal, appropriately attenuated at resistance divider 303 and 304, to one input of a comparator amplifier 305. The other input of the comparator 305 is coupled to a reference level established at adjustable divider 306, such that the output of the comparator 305 becomes a logical "1" only upon issuance of a bona fide pulse from pulser 302" Vilkomerson: Col. 4, lines 64-68 - Col. 5, lines 1-4) to extract the location signal ("transducer 103 will, in accordance with the principles of the present invention, be utilized precisely to locate the position of the tip of the needle 101" Vilkomerson: Col. 2, lines 61-63) from ultrasound signal 

Regarding claim 9, the combination of Vilkomerson, Pelissier, and Courtney discloses: 
The method of claim 1, as described above. 
	Vilkomerson remains silent on: 
wherein the at least one characteristic of the location signal comprises at least one of color, shape, size, brightness, intensity, rate of flashing, or echogenicity.
However, in a similar invention in the same field of endeavor, Pelissier teaches an ultrasound system that has an ultrasound transducer equipped with a position marker and a needle equipped with a position marker, which allow the position and orientation of the transducer and needle to be determined (Abstract): 
wherein the at least one characteristic of the location signal comprises at least one of color, shape, size, brightness, intensity, rate of flashing, or echogenicity ("marker 32, line 24 and/or line 30 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment" Pelissier: [0155]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the ultrasound imaging systems and methods for guiding fine elongate instruments as taught by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to "permit the calculation and display of images and other feedback that helps a user to visualize the relative locations of needle 21 and a targeted abnormality or other location within a patient" (Pelissier: [0153]). 

Regarding claim 10, the combination of Vilkomerson, Pelissier, and Courtney discloses: 
The method of claim 1, as described above. 
	Vilkomerson remains silent on: 
wherein the location signal comprises at least one of a flashing signal or a reflective signal at the at least one portion of the needle.
However, in a similar invention in the same field of endeavor, Pelissier teaches an ultrasound system that has an ultrasound transducer equipped with a position marker and a needle equipped with a position marker, which allow the position and orientation of the transducer and needle to be determined (Abstract): 
wherein the location signal comprises at least one of a flashing signal or a reflective signal at the at least one portion of the needle ("some or all of the display (e.g., line 24 representing a projection of the needle 21 and line 30 representing the path that will be followed by the tip of needle 21) may be hidden or displayed in a different manner (e.g. dimmed, flashed or the like)" Pelissier: [0219]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the ultrasound imaging systems and methods for guiding fine elongate instruments as taught by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to "permit the calculation and display of images and other feedback that helps a user to visualize the relative locations of needle 21 and a targeted abnormality or other location within a patient" (Pelissier: [0153]). 

Regarding claim 11, the combination of Vilkomerson, Pelissier, and Courtney discloses: 
The method of claim 1, as described above. 
	Vilkomerson further discloses: 
.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson in view of Pelissier and Courtney, further in view of Kuenen et al. (US 2019/0201110 A1, hereinafter "Kuenen").

Regarding claim 2, the combination of Vilkomerson, Pelissier, and Courtney discloses: 
The method of claim 1, as described above. 
Vilkomerson further discloses:  
generating the location signal for the at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system ("transducer 103 will, in accordance with the principles of the present invention, be utilized precisely to locate the position of the tip of the needle 101" Vilkomerson: Col. 2, lines 61-63). 
The combination of Vilkomerson, Pelissier, and Courtney remains silent on: 
determining, via the processor the needle assembly, a threshold for the data signals; and
identifying, via the processor, a plurality of peak amplitudes within the data signals based on when the data signals exceed the threshold.
However, in a similar invention in the same field of endeavor, Kuenen teaches an apparatus and method for detecting a tool including a tip of the tool, and in particular an apparatus and method for imaging an interventional tool using image obtained by ultrasound imaging (Kuenen: [0001]): 
determining, via the processor the needle assembly, a threshold for the data signals ("a threshold intensity value" Kuenen: [0085]); and

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the apparatus and method for detecting an interventional tool as taught by Kuenen. One of ordinary skill in the art would have been motivated to make this modification because the "tip of the advancing tool within the volumetric can be quickly identified, enabling rapid visualization of the tool to an operator. Also, the method is less sensitive to noise and therefore provides a reliable way to detect the location of the tool in a variety of situations. Further, the method can be used to detect the tool in high noise environments" (Kuenen: [0049]). 

Regarding claim 3, the combination of Vilkomerson, Pelissier, Courtney, and Kuenen discloses: 
The method of claim 2, as described above. 
The combination of Vilkomerson, Pelissier, and Courtney remains silent on: 
wherein determining the threshold for the data signals further comprises determining a baseline noise for the data signals and subsequently determining the threshold for the data signals by eliminating the baseline noise from the data signals.
However, in a similar invention in the same field of endeavor, Kuenen teaches an apparatus and method for detecting a tool including a tip of the tool, and in particular an apparatus and method for imaging an interventional tool using image obtained by ultrasound imaging (Kuenen: [0001]): 
compare the intensities of the differential image to a threshold intensity value" Kuenen: [0085]) for the data signals further comprises determining a baseline noise for the data signals ("subjected to noise reduction image processing" Kuenen: [0100]; "signals are filtered by a programmable digital filter 22, which defines the band of frequencies of interest" Kuenen: [0071]) and subsequently determining the threshold ("processing step on the differential image for smoothing and noise reduction, such as thresholding" Kuenen: [0085]) for the data signals by eliminating the baseline noise from the data signals ("de-noising the image" Kuenen: [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the apparatus and method for detecting an interventional tool as taught by Kuenen. One of ordinary skill in the art would have been motivated to make this modification because the "tip of the advancing tool within the volumetric can be quickly identified, enabling rapid visualization of the tool to an operator. Also, the method is less sensitive to noise and therefore provides a reliable way to detect the location of the tool in a variety of situations. Further, the method can be used to detect the tool in high noise environments" (Kuenen: [0049]). 

Regarding claim 8, the combination of Vilkomerson, Pelissier, and Courtney discloses: 
The method of claim 7, as described above. 
	Pelissier further discloses: 
wherein modifying the at least one characteristic of the location signal ("marker 32, line 24 and/or line 30 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment" Pelissier: [0155]) further comprises:

processing the collected pulsed location signals ("location at which an echo is generated may be determined by processing the echo signals" Pelissier: [0125]). 
The combination of Vilkomerson, Pelissier, and Courtney remains silent on: 
via at least one of filtering the collected pulsed location signals, transforming one or more of the collected pulsed location signals, or removing outliers from the collected pulsed location signals.
However, in a similar invention in the same field of endeavor, Kuenen teaches an apparatus and method for detecting a tool including a tip of the tool, and in particular an apparatus and method for imaging an interventional tool using image obtained by ultrasound imaging (Kuenen: [0001]): 
via at least one of filtering the collected pulsed location signals ("signals are filtered by a programmable digital filter 22, which defines the band of frequencies of interest" Kuenen: [0071]), transforming one or more of the collected pulsed location signals, or removing outliers from the collected pulsed location signals.
	The claim requires that the processing of the collected pulsed location signals be performed via at least one of the three actions listed. By teaching the filtering of the collected pulsed location signals, Kuenen teaches this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the apparatus and method for detecting an interventional tool as taught by Kuenen. One of ordinary skill in the art would have been motivated to make this modification because the "tip of the advancing tool within the volumetric can be quickly identified, enabling rapid visualization of the tool to an operator. Also, the method is less sensitive to noise and therefore provides a reliable . 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson in view of Pelissier, Courtney, and Kuenen, further in view of Hoffberg (US 2007/0053513 A1, hereinafter "Hoffberg") and Roberts et al. (US 2014/0093234 A1, hereinafter "Roberts").

Regarding claim 4, the combination of Vilkomerson, Pelissier, Courtney, and Kuenen discloses: 
The method of claim 2, as described above, 
wherein generating the location signal for the at least one portion of the needle ("transducer 103 will, in accordance with the principles of the present invention, be utilized precisely to locate the position of the tip of the needle 101" Vilkomerson: Col. 2, lines 61-63) based on the data signals from the autonomous ultrasound imaging system ("ultrasound imaging system" Vilkomerson: Claim 1) further comprises:
signaling to the needle transducer of the needle assembly to flash ("some or all of the display (e.g., line 24 representing a projection of the needle 21 and line 30 representing the path that will be followed by the tip of needle 21) may be hidden or displayed in a different manner (e.g. dimmed, flashed or the like)" Pelissier: [0219]) so as to display the location signal at the at least one portion of the needle on the display screen ("generate on the display a marker indicating the location of the tip of the instrument" Pelissier: [0044]).
The combination of Vilkomerson, Pelissier, Courtney, and Kuenen remains silent on: 
determining a meta-frame rate of the data signals;
determining a time offset for the data signals based on the meta-frame rate;

anticipation of the future frame rate. 
However, in a similar invention in the same field of endeavor, Hoffberg teaches an interface and intelligent control of the present invention [that] are applicable to control applications in medicine or surgery (Hoffberg: [1507]): 
determining a meta-frame rate of the data signals ("metadata processing system operates on locally or remotely generated metadata to process the media in accordance with the metadata" Hoffberg: Abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the interface and intelligent control ... applicable to control applications in medicine or surgery as taught by Hoffberg. One of ordinary skill in the art would have been motivated to make this modification because it "has a large memory in the signal analysis module 2409 for recording available patient data from the signal receiver 2408, and thus assists in medical record keeping and data analysis, as well as diagnosis" (Hoffberg: [1507]). Also, "in addition to saving time and effort during the use of the device, it would also perform an additional function, that of synthesizing the data, based on medical significance" (Hoffberg: [1508]). 

The combination of Vilkomerson, Pelissier, Courtney, Kuenen, and Hoffberg remains silent on: 
determining a time offset for the data signals based on the meta-frame rate;
anticipating a future frame rate of the autonomous ultrasound imaging system based on the time offset; 
anticipation of the future frame rate. 

determining a time offset for the data signals ("receives and samples the multiphase (or time-offset) light packets based on the asynchronous receive sample timeline" Roberts: [0111]; "introduces those time offsets into the sample times" Roberts: [0119]) based on the meta-frame rate;
anticipating a future frame rate ("frame rate Ffps is an anticipated rate at which light receiver 308 will sample received light" Roberts: [0058]) of the autonomous ultrasound imaging system based on the time offset ("introduces those time offsets into the sample times" Roberts: [0119]); 
anticipation of the future frame rate ("frame rate Ffps is an anticipated rate at which light receiver 308 will sample received light" Roberts: [0058]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the method and apparatus for multiphase sampling as taught by Roberts. One of ordinary skill in the art would have been motivated to make this modification because "multiphase sampling advantageously mitigates the deleterious effects mentioned above that arise from asynchronous transmit and receive timing" (Roberts: [0119]). 

Regarding claim 5, the combination of Vilkomerson, Pelissier, Courtney, Kuenen, Hoffberg, and Roberts discloses: 
The method of claim 4, as described above. 
	Kuenen further discloses:  
receiving the plurality of peak amplitudes ("having intensities values above a threshold intensity value" Kuenen: Claim 4);

The combination of Vilkomerson, Pelissier, Courtney, and Kuenen remains silent on: 
wherein determining the meta-frame rate of the data signals further comprises:
determining a time frame between the stored plurality of peak amplitudes;
maintaining a record of the time frames between each of the plurality of peaks; and
determining the meta-frame rate of the autonomous ultrasound imaging system.
	However, in a similar invention in the same field of endeavor, Roberts teaches a method and apparatus for multiphase sampling: 
determining a time frame ("beginning at the specified time and duration" Roberts: [0060]) between the stored plurality of peak amplitudes ("pulses 368 spaced in time from each other by frame period" Roberts: [0080]);
maintaining a record of the time frames between each of the plurality of peaks ("pulses 368 establish and represent a receive sample timeline" Roberts: [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the method and apparatus for multiphase sampling as taught by Roberts. One of ordinary skill in the art would have been motivated to make this modification because "multiphase sampling advantageously mitigates the deleterious effects mentioned above that arise from asynchronous transmit and receive timing" (Roberts: [0119]). 

The combination of Vilkomerson, Pelissier, Courtney, Kuenen, and Roberts remains silent on: 
wherein determining the meta-frame rate of the data signals further comprises:
determining the meta-frame rate of the autonomous ultrasound imaging system.

wherein determining the meta-frame ("generate content-descriptive metadata" Hoffberg: Abstract) rate of the data signals further comprises:
determining the meta-frame rate ("metadata processing system operates on locally or remotely generated metadata to process the media in accordance with the metadata" Hoffberg: Abstract) of the autonomous ultrasound imaging system based on the record of the time frames (as disclosed above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the interface and intelligent control ... applicable to control applications in medicine or surgery as taught by Hoffberg. One of ordinary skill in the art would have been motivated to make this modification because it "has a large memory in the signal analysis module 2409 for recording available patient data from the signal receiver 2408, and thus assists in medical record keeping and data analysis, as well as diagnosis" (Hoffberg: [1507]). Also, "in addition to saving time and effort during the use of the device, it would also perform an additional function, that of synthesizing the data, based on medical significance" (Hoffberg: [1508]). 

Regarding claim 6, the combination of Vilkomerson, Pelissier, Courtney, Kuenen, Hoffberg, and Roberts discloses: 
The method of claim 5, as described above. 
The combination of Vilkomerson, Pelissier, Courtney, Kuenen, and Roberts remains silent on: 
wherein determining the meta-frame rate of the data signals further comprises applying an arithmetic correlation to the record of the time frames.

wherein determining the meta-frame rate of the data signals ("metadata processing system operates on locally or remotely generated metadata to process the media in accordance with the metadata" Hoffberg: Abstract) further comprises applying an arithmetic correlation to the record of the time frames ("various methods are available for determining a relatedness of two sets of data, such as an image or a representation of an image. These include the determination of Hausdorff distance, fuzzy correlation, arithmetic correlation" Hoffberg: [1463]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the interface and intelligent control ... applicable to control applications in medicine or surgery as taught by Hoffberg. One of ordinary skill in the art would have been motivated to make this modification because it "has a large memory in the signal analysis module 2409 for recording available patient data from the signal receiver 2408, and thus assists in medical record keeping and data analysis, as well as diagnosis" (Hoffberg: [1507]). Also, "in addition to saving time and effort during the use of the device, it would also perform an additional function, that of synthesizing the data, based on medical significance" (Hoffberg: [1508]). 

Response to Arguments
Applicant provides the following arguments: 
	
	Applicant submits that the cited references fail to teach or suggest receiving, via a needle transducer of the needle assembly having a first power source and a first processor, data signals from an autonomous ultrasound imaging system having a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly, generating, via the first processor of the needle assembly that is separate and independent of the 
	Applicant submits that Vilkomerson in view of Pelissier fail to teach or suggest a needle assembly having a first power source and a first processor and an autonomous ultrasound imaging system having a second power source and a second processor that operate separately and independently from the first power source and the first processor of the needle assembly. Applicant submits that thus, Vilkomerson in view of Pelissier also fail to teach or suggest generating, via the first processor of the needle assembly that is separate and independent of the second processor, a location signal for at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system. Applicant further submits that accordingly, Vilkomerson in view of Pelissier also fail to teach or suggest modifying, via the first processor of the needle assembly that is separate and independent of the second processor, at least one characteristic of the location signal so as to improve visibility of the location signal on the display screen and displaying the modified location signal on the display screen on the at least one portion of the needle during use of the needle assembly so as to locate the at least one portion of the needle. 
Rather, Applicant submits that the Office Action simply describes Pelissier as teaching an ultrasound system that has a transducer and a needle each equipped with a position marker, which allow each of the transducer and the needle to be viewed. However, Applicant submits that the transducer and the needle are part of the same system and do not have different processors that are separate and independent of each other. 
Thus, Applicant submits that the cited references fail to teach each and every limitation of the pending claims, and requests that the rejection be withdrawn. 

In response, Examiner respectfully submits that while the previously applied combination of prior art references may not teach each limitation of independent claim 1 as presently amended, upon further consideration in light of the amendments to the independent claim, a new ground of rejection is made under 35 U.S.C. 103 over Vilkomerson in view of Pelissier, further in view of Courtney. Examiner respectfully submits that the combination of prior art references used in the new ground of rejection does in fact teach each of the limitations of amended independent claim 1. 
Regarding the limitations listed by Applicant in the remarks, Courtney teaches: 
device 110” Courtney: [0010]; "secondary devices includes the following: Brockenbrough needles" Courtney: [0196]) having a first power source and a first processor ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210" Courtney: [0180], Fig. 6C) and an autonomous ultrasound imaging system ("primary intracorporeal ultrasonic imaging probe comprises an ultrasonic imaging device” Courtney: [0010]) having a second power source and a second processor (“primary control and processing system 200” Courtney: [0180], Fig. 6C) that operate separately and independently from the first power source and the first processor of the needle assembly (“secondary control and processing system 210 that need not be connected to primary control and processing system 200”);
generating, via the first processor of the needle assembly that is separate and independent of the second processor ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210 that need not be connected to primary control and processing system 200" Courtney: [0180], Fig. 6C), a location signal ("communication signal to locate the secondary intracorporeal device" Courtney: [0014]) for at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system ("At 140, the A-scan vector associated with the receipt of the communication signal, and the timing of the communication signal, is employed to locate ultrasound beacon transducer 120, and thereby locate secondary device 110" Courtney: [0126], Fig. 2); 
modifying, via the first processor of the needle assembly that is separate and independent of the second processor ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210 that need not be connected to primary control and processing system 200" Courtney: [0180], Fig. 6C), at least one characteristic of the location signal ("A group of more than one beacon transducer may be linked to the secondary control and processing system with the use of switches, impedance matching and electrical resonance tuning networks, and 
displaying the modified location signal on the display screen on the at least one portion of the needle during use of the needle assembly so as to locate the at least one portion of the needle ("The position of secondary intracorporeal device 110 within the three-dimensional region 105 may then be determined, as shown at 145, and may optionally be shown in one or more images obtained via primary intracorporeal ultrasound imaging probe 100" Courtney: [0126]).

Examiner respectfully submits that while the previously applied references contain a transducer and a needle that are part of the same system and do not have processors that are separate and independent of each other, the new ground of rejection relies on Courtney for this amended aspect of the claim, as Courtney’s invention includes a needle transducer (“ultrasonic beacon transducers”) of the needle assembly (“secondary intracorporeal device 110”) having a first power source and a first processor ("secondary intracorporeal device 110 may be independently controlled by a secondary control and processing system 210”). Additionally, Courtney’s invention also includes an autonomous ultrasound imaging system ("primary intracorporeal ultrasonic imaging probe comprises an ultrasonic imaging device”) having a second power source and a second processor that operate separately and independently (“secondary control and processing system 210 that need not be connected to primary control and processing system 200”) from the first power source and the first processor of the needle assembly. This is further demonstrated by Courtney’s Fig. 6C, included below. 

    PNG
    media_image1.png
    249
    545
    media_image1.png
    Greyscale


Thus, Examiner respectfully submits that the new ground of rejection teaches each and every limitation of amended claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793